Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 15,
2018.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-17-00727-CV


 TRIANGLE CAPITAL PROPERTIES, LLC, ROYAL TEXAS, LLC, BAH
TEXAS, LLC, MOHAMMED HADI RAHMAN, YESENIA ZUMAYA, CAJUN
   GLOBAL, LLC, AND CAJUN OPERATING COMPANY, Appellants

                                          V.

                    ERICA MICHELLE ACEVEDO, Appellee

                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-16506


                   MEMORANDUM OPINION

      This is an appeal from an order signed August 22, 2017. On May 4, 2018, the
parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.
      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.